Nolan, J.
(dissenting, with whom Lynch, J., joins). I dissent. There is no suggestion that the omission was deliberate. Rather, it seems clearly to have been an error of the printer. We should not nullify a concluded election because of an omission of this species. It is no more than a clerical error. The court today frolics in sheer speculation in holding that this printing omission had “significant consequence.” The result of the court’s decision today is to cast doubt about all matters conducted by this elected school committee. It assesses the heavy expense of another election on the people of the city of Revere and it imposes an undeserved burden, expense, and inconvenience on those school committee members duly elected at the last election to run again before their terms of office expire.